          Case 1:20-cr-00015-PKC Document 114 Filed 06/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v.-                                                 :       20-cr-15 (PKC)
                                                                       :
VIRGIL GRIFFITH,                                                       :          ORDER
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

CASTEL, U.S.D.J.

                 1. The above action is set for trial on September 21, 2021 at 9:30 a.m. as first

                      backup to United States of America v. Ralph Berry & Frank Lopez, 20-cr-84

                      (AJN).

                 2. The Court reserves the right to adjust the trial date if another open date

                      becomes available.

                 3. The government shall file its proposed voir dire, proposed requests to charge,

                      Rule 404(b) evidence and any motions in limine by August 13, 2021.

                 4. The defendant’s response to the government submissions and any motions in

                      limine by defendant shall be filed by August 27, 2021.

                 5. The government may respond to the defendant’s submissions by September 3,

                      2021.

                 6. The government shall promptly confirm its consent to produce 3500 materials

                      7 days prior to trial.

                 7. The final pretrial conference in this matter is scheduled for September 14,

                      2021 at 4:30 p.m. in a courtroom to be announced.
       Case 1:20-cr-00015-PKC Document 114 Filed 06/02/21 Page 2 of 2




      SO ORDERED.




Dated: June 2, 2021
       New York, New York




                                      2
